SOMERVILLE, J.
The complaint seems to us to be sufficient, and not liable to the supposed defects suggested by the demurrer of the defendant. The defendant would be liable to the owner of the mare, not only for any injury resulting from the viciousnpss of the stallion, known to his owner, which was the proximate consequence of the service undertaken, but also for any injury resulting from a want of ordinary care or lack of skill on the part of the defendant, or his agent; or, in other words, any negligence on their part, in managing and controlling the stallion in the process of the service. The fact of negligence was charged in such form as that a material issue, in law or fact, could be taken thereon by the adverse party, and this is all the statute requires. — Code, 1886, § 2664; M. & M. R. R. Co. v. Crenshaw, 65 Ala. 566; L. & N. R. R. Co. v. Jones, 83 Ala. 376; S. & N. Ala. R. R. Co. v. Thompson, 62 Ala. 494.
The demurrer to the complaint was properly overruled, and 'the judgment is affirmed.